EXHIBIT 10.2

June 28, 2012

Mr. William M. Goodyear

               

Dear Bill:

This letter agreement memorializes the agreement between Navigant Consulting,
Inc. (the “Company”) and you made on May 11, 2012 with respect to the restricted
stock units (“RSUs”) to be granted to you in connection with your continuation
of employment as Executive Chairman of the Company’s Board of Directors. This
letter agreement supersedes in its entirety the letter agreement, dated
February 22, 2012, between you and the Company.

Pursuant to our agreement, on June 1, 2012 you were awarded RSUs with an
approximate value of $1,000,000 under the terms and conditions of the Navigant
Consulting, Inc. 2012 Long-Term Incentive Plan, which RSUs are evidenced by (and
are subject to) the 2012 Restricted Stock Unit Award Agreement in the form
attached hereto (the “2012 Award Agreement”). As set forth in the 2012 Award
Agreement, the RSUs granted on June 1, 2012 will vest on May 31, 2013, subject
to your continued employment through such date and the achievement of the
performance-based vesting conditions set forth in Section 3 of the 2012 Award
Agreement.

 

Sincerely, /s/ Stephan James Stephan James Chairman of the Compensation
Committee of the Board of Directors

 

Accepted:   /s/ William M. Goodyear           William M. Goodyear

Date:

Enclosures